State of New York
Court of Appeals
                                                        This memorandum is uncorrected and subject to
                                                      revision before publication in the New York Reports.




 No. 107 SSM 25
 The People &c.,
         Respondent,
      v.
 David Robinson,
         Appellant.




 Submitted by Samuel R. Feldman, for appellant.
 Submitted by Danielle S. Fenn, for respondent.




 On review of submissions pursuant to section 500.11 of the Rules, appeal dismissed upon
 the ground that the issues presented have become moot. Chief Judge DiFiore and Judges
 Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.



 Decided December 22, 2020